DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 05/16/2022 have been entered and fully considered.
Instant claims 1 and 9-10 have been amended currently.
Instant claims 15-16 have been cancelled currently.
Instant claim 17 has been added currently.
Currently, instant claims 1-14 and 17 are pending.

Response to Arguments
Applicant's arguments/remarks filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant states and discusses on p. 5-7 of the current response that, "Applicant respectfully submits that the Office has failed to establish a prima facie case of obviousness because the combination of Ledesma and Li teaches away from the claimed invention... ".  Applicant further states and discusses that, "Here, the Office alleged that Ledesma discloses 'a sealing process that employs 'oxygen' plasma for sealing an elastomer and polymeric material layers or wafers,' which the Office equates as 'arrangement of the deformable sealing layers on the structure.' Office Action at p. 6. As such, the Office acknowledged that Ledesma discloses a sealing process for bonding multiple layers together. However, Li teaches '[t]he test channel surface may be coated with a surface that is suitable for selectively immobilizing probe molecules. For example, the surface may be coated with aminopropyltriethoxysilane (APTES). The coated surface may then be treated with a suitable cross-linker for capturing the probe molecules.' Li at [0034]. Applicant respectfully submits that the combination of Ledesma and Li teaches away from the claimed invention, and one skilled in the art would not be motivated to combine the references... ".
The Examiner disagrees. It is the position of the Examiner that the remarks are conflicting with the currently and previously filed instant claims. Currently, in view of a broadest reasonable interpretation, the instant claims recite a method of fabricating a microfluidic chip having the steps of:  applying a plasma cleaning treatment to layers, application of a material to the layers, arranging the layers, and applying pressure and temperature to the layers for the purpose of sealing the layers. The Applicant goes on to state that, "The purpose of using of APTES in Li (i.e., selectively immobilizing probe molecules at the test sites of each PDMS test channel) is completely different and therefore teaches away from the claimed invention." This statement is not clear since it is the position of the Examiner that the combination of the currently employed reference meets the steps and structure of the currently filed instant claims; see last filed Office action. From reading the current remarks, it seems that the Applicant is trying to claim the material as an adhesive BETWEEN (emphasis added) the different claimed layers of the instant invention, but this is not clearly claimed, nor is the Examiner taking the position that this is indeed a limitation of the invention of the instant invention so as to not read the remarks into the current claims. Appropriate clarity regarding the instant claims is needed, if this is indeed a limitation of the instant invention.

Regarding Applicant's statement in the current remarks that "PDMS is not a thermoplastic material." The Examiner acknowledges that statement, however, the instant claims recite that the micro-structured layers comprise material met by Ledesma et al., which discloses (para. [0055]) the use of a polymeric (PMMA, COC, etc.) wafer for the manufacture of their invention: (PMMA and COC are well established “thermoplastic material”). 

Regarding Applicant's statement in the current remarks that the APTES disclosed by Li is different than that of the instant claims. The Examiner disagrees. Unless there are different structures, compositions, or steps; it is the position of the Examiner that the current references of record still meet the limitations of the instant claims.  See current rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0327211 A1 (Ledesma et al.) in view of U.S. 2008/0108095 A1 (Li).
In regards to instant claims 1, 3-4, and 8; Ledesma et al. discloses (abstract and fig. 1-7) a procedure for the manufacture of micro-nanofluidic devices for flow control such as microvalves, micropumps, and flow regulators, using a photodefinable polymer and an elastomer as structural materials and to the micro-nanofluidic devices for flow control obtained by said procedure:  (“A method for the fabrication of a microfluidic chip …”).  Ledesma et al. discloses (para. [0015]-[0046]) a procedure for the manufacture of microvalves, micropumps, and polymeric flow regulators using a photodefinable polymer and an elastomer as structural materials so that the final device is not deformed by the fluid pressure, also having a mobile membrane with a low Young's modulus, creating a broad range of possibilities for its actuation; wherein the procedure comprises an elastomer layer that is “PDMS” (para. [0042]):  (“a deformable sealing layer …”), and a configuration of their produced device comprising multiple fluidic components that meet the limitation of the instant claims :  (It is the position of the Examiner that figures of Ledesma et al. discloses “a structure formed by an arrangement of one or several micro-structured layers … one or several micro-chambers … one or several microfluidic channels … one or several fluidic inlets and outlets … and a base substrate …”).  Ledesma et al. discloses (para. [0039] and [0058]-[0059]) a sealing process that employs “oxygen plasma” for sealing an elastomer and polymeric material layers or wafers (“arrangement of the deformable sealing layers on the structure …”).  Ledesma et al. discloses (para. [0038]) sealing carried out through the application of “pressure and temperature.”  Ledesma et al. discloses (para. [0055]) the use of a polymeric (PMMA, COC, etc.) wafer for the manufacture of their invention: (PMMA and COC are well established “thermoplastic material”).
Ledesma et al. does not expressly disclose “application of material that includes a compound that comprises amine (-NH2) and hydroxyl (-OH) free radicals to the structure of micro-structured layers (3) and to the deformable sealing layer (1) …” or that “the material applied to the structure of micro-structured layers (3) and to the deformable sealing layer (1) comprises APTES.”  However, Li discloses (title and fig. 1A-6B) a microchip and method for detecting molecules and molecular interactions.  Li discloses (fig. 1A) biochip 100 comprising test channels 108 being coated with “aminopropyltriethoxysilane” - “APTES” (encompassing a “material that includes a compound that comprises amine (-NH2) and hydroxyl (-OH) free radicals”), wherein the coated surface may then be treated with a suitable cross-linker for capturing the probe molecules (para. [0034]).  Ledesma et al. (abstract and respective figures) and Li (title and respective figures) both disclose the formation of multilayered microfluidic devices or chips; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the an APTES coating layer over and onto the PDMS elastomer layer of Ledesma et al. in order to cause the binding of biological molecules (para. [0034] of Li) for the purpose of preventing the loss of said biological or chemical agents within the chip if high-pressure fluids are applied within the chip during its use (para. [0010] of Ledesma et al.).  

In regards to instant claim 2; Ledesma et al. discloses (para. [0055]-[0056]) sealing techniques in a manufacturing process with parameters:  below 100oC for temperature, below 4.00 bar for pressure, and below 30 minutes for time during the sealing process depending on the thickness and materials employed.
	In regards to instant claims 5-7; Ledesma et al. discloses (para. [0055]) “depositing” “SU-8” photoresin via spinning onto a rigid wafer (“substrate”), wherein the wafer can be glass or polymeric (“PMMA, COC”, etc.).  
	In regards to instant claim 9; Ledesma et al. discloses (abstract and fig. 1-7) a procedure for the manufacture of micro-nanofluidic devices for flow control such as microvalves, micropumps, and flow regulators, using a photodefinable polymer and an elastomer as structural materials and to the micro-nanofluidic devices for flow control obtained by said procedure.  Ledesma et al. discloses (para. [0015]-[0046]) a procedure for the manufacture of microvalves, micropumps, and polymeric flow regulators using a photodefinable polymer and an elastomer as structural materials so that the final device is not deformed by the fluid pressure, also having a mobile membrane with a low Young's modulus, creating a broad range of possibilities for its actuation; wherein the procedure comprises an elastomer layer that is “PDMS” (para. [0042]):  (“a deformable sealing layer …”), and a configuration of their produced device comprising multiple fluidic components that meet the limitation of the instant claims :  (It is the position of the Examiner that figures of Ledesma et al. discloses “a structure formed by an arrangement of one or several micro-structured layers … one or several micro-chambers … one or several microfluidic channels … one or several fluidic inlets and outlets … and a base substrate …”).  Ledesma et al. discloses (para. [0055]) “depositing” “SU-8” photoresin via spinning onto a rigid wafer (“substrate”), wherein the wafer can be glass or polymeric (“PMMA, COC”, etc.).
	In regards to instant claim 17; Li discloses (title and fig. 1A-6B) a microchip and method for detecting molecules and molecular interactions.  Li discloses (para. [0026]-[0029] and fig. 1A-1B) biochip 100 comprising a substrate 102 that includes inlet channel 104, outlet channel 106, and a plurality of test channels 108 formed in substrate 102. Li discloses (para. [0032]) that channels 04, 106, 108, and 110 can each has a width or depth (encompassing a “diameter”) on the order of 0.02 micrometers to 2000 micrometers (2000 micrometers are equal to 2.0 micrometers), depending on the application:  (“wherein a diameter of the one or several micro-chambers between 1 and 2 mm.”). The Examiner takes the position that channel 108 of Li can be read on a chamber since other smaller channels are in fluid communication with it; see fig. 1A-1B.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ledesma et al. and Li as applied to claim 9 above, and further in view of U.S. 2007/0084706 A1 (Takayama et al.).
	In regards to instant claim 10; Ledesma et al. discloses (para. [0054]) the use of releasable “chips” on a substrate with multiple layers of SU-8. Li discloses (title and fig. 1A-6B) a “microchip” and method for detecting molecules and molecular interactions.
	Neither Ledesma et al. nor Li discloses the chip structure of instant claim 10 comprising “one or several closing pins arranged …”, “one or several actuators …”, “a first and second sub-structure”, “a connection” for the sub-structures, and “a closure” for the sub-structures.  However, Takayama et al. discloses (abstract and fig. 1-5c) microfluidic devices for cell culturing and methods for using the same. The device of Takayama et al. is comprised (fig. 1 and para. [0043]) of substrate 12 (“a closure …”), non-rigid membrane 14 (“a first housing sub-structure …”), locating block 16 (“a connection …”), and pin actuating device 18 (“one or several closing pins …”, “one or several actuators …”, and the body of the device 18 encompassing “a second housing sub-structure …”).  Ledesma et al. (claim 3 respectively), Li (claim 16 respectively), and Takayama et al. (para. [0047] respectively) all disclose the use of PDMS in the construction of a multilayered microfluidic device; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the multilayered chip structure of Takayama et al. with the combination of Ledesma et al. and Li for the purpose of building a sturdy microfluidic device that employs PDMS for fluid flow in a process or method (para. [0132] of Takayama et al. and para. [0013] for the Ledesma et al.).
	In regards to instant claim 11; Ledesma et al. teaches (para. [0004]-[0006]) the use of “piezoelectric” actuation in the field of their invention.
	In regards to instant claim 12; Takayama et al. discloses (para. [0054]) the use of controllable pins 54 in pin actuating device 18 for controlling fluid flow in a microchannel:  (encompassing “actuation capabilities in both directions”).
	In regards to instant claim 13; Takayama et al. discloses (fig. 1 and 2c, and para. [0048] and [0051]) that substrate 12 has female locators 36 that join male locators 38 of membrane 14:  (encompassing “the closure is … screw type.”).
	In regards to instant claim 14; Takayama et al. discloses (para. [0118] and [0154]) a microfluidic device that is inexpensive and “disposable.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2014/0272719 A1 - Liu et al. - discloses (abstract) methods of fabricating a biochip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



 /JENNIFER WECKER/ Primary Examiner, Art Unit 1797